 Case 1:19-cv-04142-WHP-GWG Document 61 Filed 01/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LORI GJENASHAJ AND
QAMIL GJENASHAJ
                                   Plaintiffs

VS


THE CITY OF NEW YORK, LIEUTENANT MATTHEW
HARRISON individually and in his official capacity,
POLICE OFFICER GIANCARLO MARATEA individually
and in his official capacity, POLICE OFFICER RAYCImL
CAMPANELLA-RIVERA individually and in her official
capacity, PoLICE OFFICER VANESA MEDINA                                STIPULATION AND ORDER OF
individually and in her official capacity, POLICE OFFICER             VOLI.INTARY PARTIAL
                                                                      DISMISSAL
BRUNILA SANTANA and individually and in her official
 capacity, and POLICE OFFICER THOMAS GUGLruCCI,
                                                                      Civil Action No. 19-CV-04I42
individually and in his official capacity, employees of The
City of New York.

                                   Defendants



          WHEREAS, Plaintiffs commenced this action by frling a Complaint on or about May              8,


2019, an Amended Complaint on September 26, 2019, and a Second Amended Complaint on

January   3,2l2},alleging that Defendants violated Plaintiffs' federal civil rights;   and

          WHEREAS, Plaintiffs now seek to voluntarily dismiss any and all claims against Police

Officer Brunila Santana without prejudice   as her   only involvement in the incident that is the subject

of this lawsuit was in the arrest of Plaintiff Qamil Gjenashaj;

          NOW, THEREFORB,          IT IS HEREBY           STIPULATED AND AGREED, by                  and


between the undersigned, as follows:

          1.     Pursuant to Rule a1(a)(1)(A)(ii) of the Federal Rules of     Civil Procedure, any and

all federal and state law claims and rights of action arising out of the facts and circumstances that

are the subject of this action, and that were asserted or could have been asserted by or on behalf    of

                                                     I
       Case 1:19-cv-04142-WHP-GWG Document 61 Filed 01/21/20 Page 2 of 2

 I
.l




     either Plaintiffs against Defendant Police Officer Brunila Santana, her successors and assigns, are

     hereby dismissed and discontinued, without prejudice, and without attomey's fees, costs or

     disbursements to any party.

              2.     This Stipulation contains all the terms and conditions agreed upon by counsel for

     Defendants and counsel for Plaintiffs hereto, and no oral agreement entered into at any time nor

     any written agreement entered into prior to the execution of this Stipulation shall be deemed to

     exist, or to bind the parties hereto, or to vary the terms and conditions contained herein.

              3.     This Stipulation shall be binding upon the parties immediately upon signature and

     shall be submitted to the Court for entry as an Order.

     Dated: New York, New York
            January 21,2020


     JOSEPH I. STONE                                 JAMES E. JOHNSON
     Attorneyfor Plaintffi                           ConponarroN CoTTNSEL oF THE Crrv or Npw Yonx
     310 Lexington Avenue, 9G                        A t to rn ey fo r D efe n d an t s
     New York, New York 10016                        100 Church Street
                                                     New Y              ewYork 10007
      By:    ldJovpL;lpne
            Joseph I. Stone                                     L.W
            Attorneyfor Plaintffi                          Senior Counsel
                                                           Special Federal Litigation

                                                      SO ORDERED:




                                                      HON. WILLIAM H. PAULEY,III
                                                      I-INITED STATES DISTRICT ruDGE

                                                      Dated:                              2020




                                                       2
